Wyly, J.
Plaintiff moves to dismiss this appeal because all the joint obligors against whom the judgment was rendered have not been made parties to the appeal.
The appeal was taken on-motion by one of the defendants, S. E. Guy, and the bond was given by him only in favor of the plaintiff. The defendants were sued jointly on a contract of lease, and judgment was rendered against them jointly.
This case is not distinguishable from that of Drew v. Atkinson, 3 R. 140, and Duggan v. De Lizardi, 5 R. 224, where it was held that when an appeal is taken from a judgment on a joint contract all who were required to be made parties below must be made parties to the appeal, otherwise it will be dismissed. Without the appearance of all tlie joint obligors this court cannot pronounce that judgment which ought to have been rendered in the court below, if we should be of opinión that the court erred. C. C. 2080, 2081.
It is therefore ordered that this appeal be dismissed at appellants* costs. ■